DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 June 2020 and 7 January 2021 were before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendments
Applicant’s amendments, filed 30 July 2020, to claims 1, 3-7, and 12-15 are acknowledged by the Examiner. Additionally applicant cancelled claims 8-11.
Claims 1-7 and 12-15 are pending.
Response to Arguments
Examiner agrees with applicant that the claim amendments filed 30 July 2020 overcome the previous prior art of Boraas, Doty, and Mason. 
Examiner attempted to call Attorney Sarita Pickett on 5 May 2021 and was made aware that Attorney Pickett no longer worked for the firm and the application is under Attorney Robert Deleault.  Examiner left two voicemails for Attorney Deleault on 5/5/2021 and 5/6/2021 to get authorization for an Examiner’s Amendment to put the application in condition for allowance.  The voicemails were not returned so Examiner is sending this office action with the claim objections and 112b rejections that would have been in the Examiner’s Amendment.  After these corrections are made, the application is in condition for allowance.
Claim Objections
Claims 1, 6, 7, and 12 are objected to because of the following informalities:  
Claim 1 line 12: “embers” is suggested to read --members--
Claim 1 line 22: “memberss” is suggested to read --members--
Claim 6 line 2: "a first lower leg member" is suggested to read --the first lower leg member-- to remain consistent with previously recited language
Claim 6 line 3: “a second lower leg member" is suggested to read --the second lower leg member-- to remain consistent with previously recited language
Claim 7 line 2: "a first upper leg member" is suggested to read --the first upper leg member-- to remain consistent with previously recited language
Claim 7 line 3: “a second upper leg member" is suggested to read --the second upper leg member-- to remain consistent with previously recited language
Claim 12 line 1: "an animal" is suggested to read --the animal-- to remain consistent with previously recited language
Claim 12 line 2: 
Claim 12 line 2: "an animal" is suggested to read --the animal-- to remain consistent with previously recited language
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adjustable fastener assembly" in line 25.  There is insufficient antecedent basis for this limitation in the claim. It is suggested this limitation read --the lower fastener assembly-- to remain consistent with previously recited language. Claims 2-7 and 12-14 are rejected as dependent on parent claim 1.
Claim 1 recites the limitation “the distal lower leg portion” in lines 20-21 and 22-23 on pg. 5. There is insufficient antecedent basis for these limitation in the claim. Claims 2-7 and 12-14 are rejected as dependent on parent claim 1.
Claim 12 recites the limitation "the adjustment member" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested this limitation read --the first and second angular adjustment members-- to remain consistent with previously recited language. Claims 13-14 are rejected as dependent on parent claim 12.
Claim 13 recites the limitation “before assembling the first fixing angle member and the second fixing angle member to each other” in lines 2-4. This limitation is indefinite and unclear as there is a first lower angle fixing member, a second lower angle fixing member, a first upper angle fixing member, and a second upper angle fixing member and it is unclear which first and second angle fixing members are connected together.  It is suggested this limitation read --before assembling the first lower angle fixing member to the first upper angle fixing member and the second lower angle fixing member to the second upper angle fixing member--.
Claim 14 recites the limitation “before assembling the first fixing angle member and the second fixing angle member to each other” in lines 2-4. This limitation is indefinite and unclear as there is a first lower angle fixing member, a second lower angle fixing member, a first upper angle fixing member, and a second upper angle fixing member and it is unclear which first and second angle fixing members are connected together.  It is suggested this limitation read --before assembling the first lower angle fixing member to the first upper angle fixing member and the second lower angle fixing member to the second upper angle fixing member--.
Claim 15 recites the limitation "the adjustable fastener" in line 21.  There is insufficient antecedent basis for this limitation in the claim. It is suggested this limitation read --the width fastener-- to remain consistent with previously recited language.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786